                 Case 2:20-cr-00073-JAM Document 18 Filed 05/18/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00073-JAM
12                                Plaintiff,            STIPULATION AND ORDER RE SUBMISSION
                                                        OF ELECTRONIC SIGNATURES
13                          v.
14   CALVIN OMARO WHITTAKER,
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America (the “government”), by and through its attorney of record, and
19 defendant CALVIN OMARO WHITTAKER, both individually and by and through his counsel of

20 record, hereby stipulate as follows:

21          1.      The defendant has consulted with his counsel regarding the plea agreement offer
22 extended to him by the government pursuant to the Eastern District of California Fast-Track

23 Immigration Prosecution Program, acceptance of which would require the defendant to waive

24 indictment and consent to proceed via an information.

25          2.      Obtaining an actual signature from the defendant, who is incarcerated at the Sacramento
26 County Main Jail, would be both impracticable and imprudent in light of safety measures in place there

27 to combat the COVID-19 public health pandemic.

28 ///

      STIPULATION AND [PROPOSED] ORDER RE SUBMISSION    1
      OF ELECTRONIC SIGNATURES
                Case 2:20-cr-00073-JAM Document 18 Filed 05/18/20 Page 2 of 2


 1         3.      Pursuant to General Order 616, the defendant consents to his defense counsel signing the

 2 waiver of indictment form and plea agreement on his behalf using defense counsel’s electronic

 3 signature.

 4

 5         IT IS SO STIPULATED.

 6

 7   Dated: May 15, 2020                                    MCGREGOR W. SCOTT
                                                            United States Attorney
 8

 9                                                          /s/ SAM STEFANKI
                                                            SAM STEFANKI
10                                                          Assistant United States Attorney
11

12   Dated: May 15, 2020                                    /s/ MIA CRAGER
                                                            MIA CRAGER
13                                                          Counsel for Defendant
14                                                          CALVIN OMARO WHITTAKER

15

16

17                                         FINDINGS AND ORDER

18         IT IS SO FOUND AND ORDERED this 15th day of May, 2020.

19
                                                            /s/ John A. Mendez
20                                                     THE HONORABLE JOHN A. MENDEZ
                                                       UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER RE SUBMISSION    2
      OF ELECTRONIC SIGNATURES
